767 N.W.2d 658 (2009)
483 Mich. 1135
Thomas WELGOSH and Marie Anne Welgosh, Plaintiffs-Appellants,
v.
TRI-MOUNT CUSTOM HOMES, INC. and Mark Dembs, Defendants-Appellees.
Docket No. 139190. COA No. 290196.
Supreme Court of Michigan.
July 17, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the May 22, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. The motion for stay of arbitration proceedings is DENIED.